Citation Nr: 1243815	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from January 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 Regional Office (RO) in Atlanta, Georgia rating decision, which denied the claim on appeal.


FINDINGS OF FACT

1.  The Veteran died in December 2006.  The cause of death listed on his death certificate was multiple myeloma. 

2.  The preponderance of the evidence indicates that the Veteran was not diagnosed with multiple myeloma during service or within one year of separation from service.

3.  At the time of the Veteran's death, service connection had been established for the residuals of a right knee total replacement, evaluated as 60 percent disabling.  The Veteran was also in receipt of individual unemployability benefits effective July 1997.

4.  The preponderance of the evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.

5.   The Veteran was in receipt of a total disability evaluation based on individual unemployability from July 1997; he died in December 2006.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2012).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318  have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).




Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)  (West 2002); 38 C.F.R. § 3.159(b)  (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310  DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

In this case, letters dated in June 2007 and June 2008 informed the appellant of the evidence necessary to establish her claim, that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  Although these letters were not issued prior to the initial adjudication of her claims, the Board notes that the claims were subsequently readjudicated in a Statement of the Case.  Although these letters did not set forth information regarding the effective date aspect of her claim, the Board notes that the claim is being denied, as discussed below.  Therefore, the issue of the effective date is moot.

The Board also recognizes that these letters did not provide the information required under the holding of Hupp.  However, the Board notes that remand is only required where the notice provided was inadequate and not otherwise shown to be non- prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (Board is not prohibited from evaluating for harmless error, however, the Court gives no deference to any such evaluation, which is subject to the Court's de novo review).  Actual knowledge can also be established by statements or actions by the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  It is clear from the appellant's statements that she had actual knowledge of what the Veteran was service connected for at the time of his death, and that she needed to establish a link between the cause of his death and his active duty or his service-connected disability.  The appellant and her representative discussed the Veteran's service-connected condition, specifically his service-connected right knee disability, in multiple communications with VA.  The appellant's knowledge can also be imputed to her through her representative. 

In light of the foregoing, the Board finds that any possible error with regard to Hupp notice was not prejudicial to the appellant.  The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file. All other records identified by the appellant as relating to the claim have been obtained, to the extent possible. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i)  (2012).  A VA opinion was provided in December 2009, which addressed the claim for service connection for cause of death.  The examiner reviewed the claims file.  The Board finds this report to be thorough and complete.  Therefore, the Board finds this opinion a sufficient basis upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).   Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include psychosis and organic heart conditions, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112  (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  The Board notes the claims file does not include a diagnosis of any heart or psychiatric disability in service or within one year of service.  As such, service connection on a presumptive basis is not warranted for any of the above conditions. 

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312  (2012).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359   (1995).

In the present case, the cause of death listed on the Veteran's death certificate was multiple myeloma.

At the time of the Veteran's death, service connection had been established for a right knee total replacement, evaluated as 60 percent disabling.  The Veteran was also in receipt of individual unemployability benefits effective July 1997.

The appellant's essential argument is that a knee infection related to the Veteran's service connected right knee disability, which resulted in a knee amputation shortly before his death, caused or contributed materially to the Veteran's death. 

Reviewing the medical records around the time of the Veteran's death shows that, in early November 2006, the Veteran was seen in an emergency room in respiratory distress, with tachypnea, sepsis, and hypomagnesemia.  He was admitted to the hospital with diagnoses of multiple myeloma, chronic hepatitis C, cirrhosis of the liver, renal insufficiency, respiratory insufficiency, metabolic acidosis, COPD with tobacco abuse, and right knee sepsis.  On December 1, 2006, the Veteran underwent an above the knee amputation due to sepsis.  The Veteran died roughly 20 days after the operation.

Given the close proximity between the Veteran's knee surgery and his death, the RO obtained a VA medical opinion as to the cause of the Veteran's death in December 2009.   After reviewing the Veteran's claims file and medical records, a VA examiner opined that the Veteran's right knee condition did not contribute materially or substantially to the cause of his death, nor did it aid or lend assistance to the production of death.  In support of that opinion, the examiner noted that he reviewed the Veteran's treatment records from November and December 2006, just prior to his death, and specifically noted that the records regarding his right knee amputation showed no evidence of complications during surgery, and that the Veteran left surgery in satisfactory condition.  The physician also noted that the Veteran was a very sick man, with multiple problems.  His right knee was diagnosed with pneumococcal sepsis.  The physician stated that it was very rare for a direct infection of the right knee to be with pneumococcal sepsis since the source of this bacteria is in the lung.  Hence, the physician concluded that the involvement of the right knee was secondary to systemic sepsis.  Further, the amputation of the right knee rendered the right knee as not a source of any further involvement in the process.  The Veteran apparently died from a respiratory death, and the multiple myeloma was the primary cause, together with all the other compromising factors that were involved in this death.  After the Veteran's knee was amputated, that source of the problem was neutralized.

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by his service-connected disability.  However, the probative medical evidence of record does not support this contention.  As a lay person who has not been shown to be capable of making medical conclusions, the appellant's statements that the Veteran's service-connected disability contributed to his death or rendered him less capable of resisting the effects of other diseases that primarily caused his death are substantially outweighed by the conclusions of the December 2009 VA physician's opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  Although a lay person may be competent to provide testimony on relatively simple medical matters, the Board believes that the medical question presented in this case is far too complex a matter for the appellant's assertions to constitute competent evidence.

Given this evidentiary picture, the preponderance of the evidence is against finding that any service-connected disorder had a causal connection to the Veteran's death. Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

DIC benefits pursuant to 38 U.S.C.A. § 1318

VA law provides that if a Veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) benefits are payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service connected if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was 1) rated totally disabling for a continuous period of 10 or more years immediately preceding death; 2) rated by the VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or 3) rated totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b)  (West 2002); 38 C.F.R. § 3.22  (2012). 

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22. 

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2012). 

As discussed above, at the time of the Veteran's death, service connection had been established for a right knee total replacement, evaluated as 60 percent disabling.  The Veteran was also in receipt of a total disability evaluation based on individual unemployability from July 1997.  He died in December 2006. 

It is clear therefore that the Veteran was not rated totally disabled for a continuous 10 year period prior to his death, or that he was continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.  Furthermore, it has not been shown nor has it been alleged that the Veteran was "entitled to receive" compensation for a service-connected disability rated totally disabling under any of the circumstances listed under 38 C.F.R. § 3.22(b)  for the appropriate time requirements. 

Based on the foregoing, the Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted in this case.  The preponderance of the evidence is against the appellant's claim, and the claim must be denied.  The benefit-of-the- doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102  (2012). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


